AO 2458 (Rev. 02/08/2019) Jud_g_ment in a Criminal Petty Case (Modified)                                                                                         Page 1 of 1



                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                                V.                                                       (For Offenses Committed On or After November 1, 1987)


                   Williams Humberto Meza-Ochoa                                                          Case Number: 2:20-mj-8242

                                                                                                         Anton Vialtsin
                                                                                                         Defendant's Attorney


REGISTRATION NO. 93919298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint      ___ _______________________
                                                                 ___;:_




 •    was found guil~ to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                               Nature of Offense                                                                           Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                                 1

 D The defendant has been found not guilty on count(s)
                                                                                            -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      •        TIME SERVED
                                                                                            v..11'.::1                \'-·i                   days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, January 28, 2020
                                          I             FI LED                         r,ite of Imposition of Sentence

Receiv"'A.-,1
        't"'(c-/     /~.r·~-.., '. / i\
              DUSM                ·•.                     JAN 2 8 2020                        ORABLE RUTH B~UDEZ MONTENEGRO
                                                                                            ITED STATES MAGISTRATE JUDGE
                                                 CU::H" l;~-            : , '·· ,_,ff
                                              SOUTHERN IJiS ! ,;,c T Srh_ C/< •i ~'""JIA
                                              BY                 _J.::::_             , Y

Clerk's Office Copy                                                                                                                                  2:20-mj-8242
